Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“determining a quantity of fuel injected irrespective of an actual current pressure in the
high-pressure reservoir as a function of (a) the information item about the relative-pressure
characteristic and (b) a factor obtained from a trained functional model, the functional
model being a nonparametric functional model or a neural network,_wherein the factor is a ratio
of a compressibility of the fuel to a storage volume of the high-pressure reservoir; and
operating the internal combustion engine as a function of the quantity of fuel injected” in claims 12 and 21, and
“determine a quantity of fuel injected irrespective of an actual current pressure in the
high-pressure reservoir as a function of (a) the information item about the relative-pressure
characteristic and (b) a factor obtained from a trained functional model, the functional
model being a nonparametric functional model or a neural network,_wherein the factor is a ratio
of a compressibility of the fuel to a storage volume of the high-pressure reservoir; and
operate the internal combustion engine as a function of the quantity of fuel injected” in claims 19 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747